Slip Op. 08- 81

                                  J U D G M E N T

              UNITED STATES COURT OF INTERNATIONAL TRADE

                   Thomas J. Aquilino, Jr., Senior Judge

- - - - - - - - - - - - - - - - - - -X
FORMER EMPLOYEES OF FAIRCHILD SEMI- :
CONDUCTOR CORP.,
                                     :
                         Plaintiffs,
                                     :
               v.                                      Court No. 06-00215
                                     :
UNITED STATES SECRETARY OF LABOR,
                                     :
                          Defendant.
- - - - - - - - - - - - - - - - - - -X


             This case having been commenced to appeal the Negative

Determinations       Regarding      Eligibility        To     Apply   for   Worker

Adjustment      Assistance        And      Alternative        Trade    Adjustment

Assistance of the Employment and Training Administration, U.S.

Department of Labor, TA-W-58,624, 71 Fed.Reg. 14,954 (March 24,

2006); and the court in slip opinion 07-38, 31 CIT ___ (March

13, 2007), having determined to remand them to the defendant for

reconsideration       on    the    merits;       and    the    defendant    having

published    and    filed    a    Notice    of    Negative      Determination   on

Remand, 72 Fed.Reg. 24,613 (May 3, 2007), pursuant thereto; and

the plaintiffs having continued to contest defendant’s position

with regard to certification of their eligibility for trade-
Court No. 06-00215                                                      Page 2


adjustment assistance, whereupon a hearing in open court was

held; and the court having thereafter in slip opinion 08-43, 32

CIT   ___    (April   18,   2008),   ordered   the   defendant   to    conduct

further     investigation    upon    remand;   and   the   defendant    having

filed herein a Notice of Revised Determination on Remand (July

22, 2008), reporting that it has done so and certifying now that

      All workers of Fairchild Semiconductor International,
      Mountain Top, Pennsylvania, who became totally or
      partially separated from employment on or after
      January 11, 2005, through two years from the issuance
      of this revised determination, are eligible to apply
      for Trade Adjustment Assistance under Section 223 of
      the Trade Act of 1974, and are eligible to apply for
      alternative trade adjustment assistance under Section
      246 of the Trade Act of 1974;

Now therefore, after due deliberation, it is


              ORDERED, ADJUDGED and DECREED that this certification

of the defendant be, and it hereby is, affirmed.

Dated:      New York, New York
            August 4, 2008




                                          /s/ Thomas J. Aquilino, Jr.
                                                  Senior Judge